EXHIBIT 10.1




PROMISSORY NOTE







$100,000.00

Date:  January 12, 2010







FOR VALUE RECEIVED, and pursuant to this Promissory Note executed between LARRY
A. JOHNSON (the “Payee”) and Total Nutraceutical Solutions (TNS, the “Payor”),
the undersigned, hereinafter referred to as "Payor", unconditionally promises to
pay to the order of  "Payee", at the following respective address:  2800 – 156
th AVENUE SE, SUITE 201, BELLEVUE, WA 98008 or at such other places as the Payee
hereof may designate in writing, the principal sum of $100,000.00 with interest
thereon from January 12, 2010, to maturity on or before December 31, 2010, at
the rate per annum of six percent ( 6%).The Payee has the option to convert this
outstanding note and interest due into TNS restricted common shares at 20 cents
US per share at any time prior to December 31, 2010.

Interest shall accrue on the principal balance as such balance may be
outstanding from time to time and, in the event the note is called by Payee,
shall be payable on such call date.  Payment of principal and any other sum due
hereunder shall be made in lawful money of the United States of America.

             TNS, due to the immediate need for additional capital at this time,
as of the date of this note, will grant to Payee 500,000 five (5) year stock
purchase warrants with an exercise price of $.10 per warrant.

Upon default by Payor in the payment of the principal amount of or any other sum
due in accordance with the terms of this note, Payees at their option, may
proceed against the Payor.  In the event of such default, the Payor agrees to
pay all cost and expenses of collection, including reasonable attorney's fees
and interest from the date of such default, on the principal amount unpaid, at
the maximum rate permitted by law.

Presentment and demand for payment, notice or dishonor, protest and notice of
protest, are hereby waived by the Payor.  This note (i) may not be changed,
waived, discharged or terminated except by an instrument in writing signed by
the party against which enforcement of such change, waiver, dischargement or
termination is sought and (ii) shall be binding upon Payor, its successors,
assigns and transferees and shall inure to the benefit of and be enforceable by
Payee, its successors and assigns.

This note shall be construed and governed in all respects by the laws of the
state of Washington applicable to contracts made and to be performed therein.

If any provisions of this note are declared invalid, illegal or unenforceable,
the balance of this note shall remain in full force and effect.




IN WITNESS WHEREOF, the Payor has executed this note on the day and year first
written above.







Total Nutraceutical Solutions, Payor   










_____________________________

Marvin S. Hausman, CEO



